IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2128
                              Filed March 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM LAMONT TAYLOR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      A defendant appeals his convictions for assault on a peace officer with a

dangerous weapon, as an habitual offender, and eluding. AFFIRMED.



      Nicholas B. Dial of Dial Law Office, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       After a high-speed chase through Des Moines, William Taylor ran his

sports utility vehicle (SUV) head-on into a squad car driven by a peace officer. A

jury convicted Taylor of assault on a peace officer with a dangerous weapon and

eluding. He appeals those convictions, contending (1) the State failed to offer

sufficient proof of his assaultive intent and (2) his trial counsel was ineffective for

not impeaching four peace officer-witnesses with their prior testimony. Because

the State presented substantial evidence from which the jurors could infer

Taylor’s specific intent to cause pain or injury to the officer or to place the officer

in fear of immediate physical contact, which would have been painful, injurious,

insulting, or offensive, we affirm the assault verdict. On the impeachment issue,

the district court denied Taylor’s request for a new trial on this allegation of

ineffective assistance of counsel. We reach the same result on appeal. Finally,

we find no ground for reversal in Taylor’s pro se supplemental brief. Accordingly,

we affirm his convictions.

       I.     Facts and Prior Proceedings

       On patrol in the early morning hours of June 13, 2015, Des Moines police

noticed a Mercury Mountaineer SUV being driven without proper license plates.

When the officers signaled the driver to stop, he instead accelerated—reaching

speeds of 80 miles per hour on Interstate 235 and 60 miles per hour in residential

neighborhoods. About four miles into the pursuit, the driver—later identified as

Taylor—drove onto his own yard and was surrounded by three squad cars.

Three separate dash cameras recorded the incident. The videos show Taylor
                                         3


making a U-turn on the grass, and then revving his engine, before ramming

headlong into a squad car driven by Officer Trevor Spear.

       The officers seized Taylor, who told them he was running because he had

a warrant out for his arrest. The State charged Taylor with assault on a peace

officer with a dangerous weapon, in violation of Iowa Code section 708.3A(2)

(2015), as an habitual offender, under section 902.8 and 902.9, and eluding, in

violation of section 321.279(2). A jury convicted Taylor on both offenses, and he

stipulated to his prior felony convictions. The district court sentenced Taylor to a

total of fifteen years in prison with a mandatory minimum term of three years.

Taylor now appeals.

       II.    Scope and Standards of Review

       We review Taylor’s challenge to the sufficiency of the evidence for the

correction of legal error. See State v. Reed, 875 N.W.2d 693, 704 (Iowa 2016).

If the jury’s verdict is supported by substantial evidence, we uphold it. See State

v. Rohm, 609 N.W.2d 504, 509 (Iowa 2000). “Substantial” describes evidence

from which a reasonable fact finder could determine a defendant’s guilt beyond a

reasonable doubt. Id. We review the facts in the light most favorable to the

verdict and consider not only evidence bolstering the verdict, “but all reasonable

inferences which could be derived from the evidence.” See id.

       We review Taylor’s claim of ineffective assistance of counsel de novo

because it is grounded in the Sixth Amendment. See State v. Thorndike, 860
N.W.2d 316, 319 (Iowa 2015). Taylor bears the burden to show a breach of duty

by trial counsel and resulting prejudice. See Strickland v. Washington, 466 U.S.
4

668, 687 (1984). Failure to prove either prong is fatal to Taylor’s claim. See

State v. Shanahan, 712 N.W.2d 121, 142 (Iowa 2006).

       III.    Analysis

       A. Assault on a Peace Officer—Proof of Specific Intent

       Taylor argues the State did not prove he had the requisite intent to assault

Officer Spear.1 As an element of assault on a peace office with a dangerous

weapon, the State was required to prove Taylor did an act (a) intended to cause

Officer Spear pain or injury or intended to result in physical contact, which would

be insulting or offensive to Officer Spear, or (b) intended to place Officer Spear in

fear of immediate physical contact, which would be painful, injurious, insulting, or

offensive. See Iowa Code § 708.1(2). Taylor asserts he was just trying to flee

the scene and did not intend to hurt Officer Spear or place the officer in fear of

offensive conduct. Taylor contends, at best, the State’s evidence showed he

acted recklessly.

       Specific intent is “seldom capable of direct proof, but may be shown by

reasonable inferences drawn from facts established.” State v. Chatterson, 259
N.W.2d 766, 769–70 (Iowa 1977). Also at play is “the presumption that a person

intends the natural consequences of his intentional acts.” Id. at 770.

       The district court denied Taylor’s motion for judgment of acquittal, finding

“sufficient evidence with regard to the testimony of the officers and through


1
  Taylor does not challenge the State’s proof that the SUV was a dangerous weapon.
See State v. Oldfather, 306 N.W.2d 760, 763–64 (Iowa 1981) (stating an automobile, if
“used in such a manner as to indicate an intent to inflict death or serious injury, may be a
‘dangerous weapon’” (citation omitted)); see also State v. Campbell, No. 10-0117, 2013
WL 4011071, at *8 (Iowa Ct. App. Aug. 7, 2013) (finding sufficient evidence to support
assault-with-dangerous-weapon conviction when defendant drove into the victim with a
car).
                                          5


videos to create a jury question as to whether or not the defendant intended to

commit an assault.” We see no error in the court’s ruling. Officer Spear testified

to his belief that his vehicle was “intentionally struck by the defendant’s vehicle.”

The State also presented testimony from Officer Ben McCarthy who saw that

Taylor’s only exit from the yard was to strike a police vehicle—“he either intended

to continue to flee or hurt an officer. But whichever one he intended to do, an

officer was going to get hurt in the process.” The jury was entitled to credit the

officers’ views and discredit Taylor’s testimony that he did not intend to strike any

police vehicles. See Reed, 875 N.W.2d at 705 (reiterating “jury [is] free to reject

certain evidence, and credit other evidence” (alteration in original) (citation

omitted)).

       The jurors also had the opportunity to watch dash-camera videos showing

Taylor’s maneuvers and could judge for themselves whether his actions showed

a specific intent to cause the officer pain or injury or place the officer in fear of

undesirable contact.    It was reasonable for the jurors to infer from Taylor’s

aggressive driving that he intended to injure the officer or place the officer in fear

of offensive contact. We decline to disturb the jury’s verdict.

       B. Ineffective Assistance—Cross-Examination

       Taylor next argues his trial counsel performed below constitutional

standards by not “effectively” cross-examining the four peace officers with their

depositions or preliminary-hearing testimony.        Normally, we preserve these

claims for postconviction actions so that a better record can be made. State v.

Palmer, 791 N.W.2d 840, 850 (Iowa 2010). But preservation is not necessary in

this case because Taylor raised the issue of ineffective assistance of trial counsel
                                           6


as part of his pro se motion for a new trial. The State provided copies of the

officers’ depositions as part of its resistance to the new-trial motion.

       At the hearing on the motion for new trial, Taylor told the court: “I kept

writing notes to my attorney asking him to question [the officers] and cross-

examine according to what they had stated during the deposition and why their

statements were different now.       He refused to do it.”      Trial counsel made a

professional statement that he represented Taylor to the best of his ability “given

the information that we had.” The district court denied Taylor’s motion for a new

trial, explaining:

       I reviewed those depositions that you talked about, and I don’t
       believe that they show that the officers provided contradictory
       testimony at trial. I didn’t see any material differences in their
       depositions and what information was provided at trial once their
       depositions are read fully and in all context.

In a written ruling, the district court held “the officers’ trial testimony was

materially consistent with the testimony provided during the depositions” and

“their testimony was materially consistent to each other.”

       Taylor’s appellate counsel renews the attack on trial counsel’s

performance, pointing to snippets of the officers’ testimony from the preliminary

hearing and their depositions that he alleges are inconsistent with their

statements at trial. Like the district court, after reviewing the totality of the record,

we see no material inconsistencies between the officers’ prior testimony and their

trial testimony. For instance, Officer McCarthy testified in his deposition that

Taylor’s act of striking Officer Spear’s car “seemed to be intentional because the

squad car had pulled up in front of the yard, and [Taylor] had made a U-turn and

rammed right into the squad car.” At trial, Officer McCarthy testified: “I didn’t
                                           7


know if it was intentional until at the end of the chase when he had pulled up in

the yard, made a U-turn into the grass of the yard and came down and rammed

the head-on of the squad car that was at the bottom of the yard in the street.”

Taylor fails to show his trial counsel breached a material duty in how he handled

the cross-examination of Officer McCarthy or the other three officers. See State

v. Rice, 543 N.W.2d 884, 888 (Iowa 1996) (“Defense counsel’s cross-

examination of the eyewitnesses in this case was clearly competent as is evident

from the record. Counsel did not breach any essential duty to the defendant by

failing to pose specific cross-examination questions defendant would prefer him

to ask.”).

       C. Pro Se Supplemental Brief

       Taylor filed a pro se supplemental brief.          While his arguments are

disjointed, he appears to advance two issues distinct from those raised by

counsel.2 First, he asserts neglect of his medical conditions by the Polk County

jail. Because this claim seeks a remedy other than modification or reversal of his

criminal conviction and sentence, we cannot address it here.              Second, he

suggests a discrepancy between transcripts and the district court proceedings,

but he provides no details and does not argue how any inaccuracy prejudiced his

case. Accordingly, Taylor’s pro se claims provide no basis for relief.

       AFFIRMED.




2
  Taylor also includes an issue heading entitled “prosecutorial misconduct” but does not
provide any analysis of that issue. Accordingly, we cannot reach that claim. See Soo
Line R.R. Co. v. Iowa Dep’t of Transp., 521 N.W.2d 685, 689 (Iowa 1994) (holding
mention of an issue without substantive argument or supporting authority is insufficient
to raise the issue for appellate review).